DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas (US 20180020642 A1) in view of McClure et al. (US 20160262348 A1) and Soares (US 20040074450 A1).
Regarding claim 1, Nicolas teaches a protective garment (1) for dogs, comprising: a pouch (2) comprising woven material configured to form a pocket having an opening on one side (Fig. 8 at least shows an opening on one side with a pocket); a flap (see annotated Fig. 4 of Nicolas below) comprising woven material attached to the open side of the pouch and extending away from the pouch; first and second leg straps (16, 17), each of the first and second leg straps coupled to the open side of the pouch opposite where the flap is attached to the pouch (16, 17 coupled to open side of the pouch opposite where flap is attached, Figs. 7 and 8 at least), the first and second leg straps configured to be positioned around the legs or hips of the dog (Figs. 1A and 1B); wherein the pouch is configured to cover and protect the dog's testicles when the dog is wearing the protective garment (functional recitation to which the structure of the pouch of Nicolas can perform the intended function of covering and protecting the dog's testicles when the dog is wearing the protective garment; fig. 1b shows that pouch 2 is located in a region that would cover and protect at least a portion (back side) of the dog’s testicles when worn).
Nicolas is silent regarding the pouch comprising fabric, a body strap coupled to the flap opposite from where the flap is attached to the pouch, and the body strap configured to be fastened around a torso of a dog.
McClure teaches a protective garment comprising a pouch (1) comprising fabric (page 1, paragraph [0013]), a body strap (2) coupled to a flap (5) opposite from where the flap is attached to the pouch, the body strap configured to be fastened around a torso of a dog (functional recitation to which the structure of 2 can perform the intended function of being configured to be fastened around the torso of dog).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pouch of Nicolas comprising fabric as taught by McClure in order to improve the comfort of the protective garment.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a body strap as taught by McClure coupled to the flap of Nicolas opposite from where the flap is attached to the pouch of Nicolas, the body strap configured to be fastened around the torso of dog, in order to better secure the protective garment onto the dog and to improve the placement of the garment on the dog.
Nicolas as modified by McClure is silent regarding each of the first and second leg straps coupled to the open side of the pouch opposite where the flap is attached to the body strap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include each of the first and second leg straps of Nicolas as modified by McClure coupled to the open side of the pouch of Nicolas as modified by McClure opposite where the flap of Nicolas as modified by McClure is attached to the body strap of Nicolas as modified by McClure, since it has been held that rearranging parts of an invention involves only routine skill in the art (rearranging the first and second leg straps opposite of the body strap would allow for a better fit depending on the breed and size of the dog). In re Japikse, 86 USPQ 70.
Nicolas as modified by McClure is silent regarding the flap comprising fabric. 
Soares teaches an animal garment with a flap (48) comprising fabric (page 2, paragraph [0015] at least). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the flap of Nicolas as modified by McClure comprising fabric as taught by Soares in order to improve the comfort of the animal garment.

                      
    PNG
    media_image1.png
    692
    451
    media_image1.png
    Greyscale

Annotated Fig. 4 of Nicolas.

Regarding claim 5, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, and further teaches wherein the flap (see annotated Fig. 4 of Nicolas above) is configured to position a flap strap (body strap 2 of McClure) in front of a dog's rear legs (functional recitation to which the structure of the flap can perform the intended function of being configured to position the body strap in front of a dog’s rear legs).
Regarding claim 6, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, and further teaches wherein first and second ends (a first and second side of 2 of McClure, fig. 1) of the body strap (2 of McClure) comprise an attachment mechanism (3 of McClure) enabling the first and second ends to be attached to one another.
Regarding claim 7, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 6, and further teaches wherein the attachment mechanism comprises at least one of Velcro, a snap, a clasp, and a buckle (3 of McClure includes a buckle).
Regarding claim 8, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 6, and further teaches wherein the body strap (2 of McClure) length when attached is adjustable (3 of McClure is an adjustable parachute buckle; page 2, paragraph [0013]).
Regarding claim 9, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, and further teaches wherein the first and second leg straps (16, 17 of Nicolas) comprise an elastic material (Nicolas teaches straps that can be made of an elastic material, page 1, paragraph [0012]).
Regarding claim 10, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, and further teaches wherein the first and second leg straps (16, 17 of Nicolas) are configured to be within an inch of one another where they are attached to the open side of the pouch (2 of Nicolas; functional recitation to which the structure of 16 and 17 can perform the intended function of being configured to be within an inch of one another where they are attached to the open side of the pouch in order to accommodate for a dog’s body shape and/or size).
Regarding claim 11, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, and further teaches wherein the first and second leg straps (16, 17 of Nicolas) are configured to prevent a dog's testicles from coming out of the pouch (2 of Nicolas) during dog activity (functional recitation to which the structure of 16 and 17 can perform the intended function of being configured to prevent a dog's testicles from coming out of 2 during dog activity).
Regarding claim 12, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, and further teaches further comprising elastic affixed to at least a portion of the pocket's opening (Nicolas, reference 2 can include a stretchable elastic material, page 2, paragraph [0032]).
Regarding claim 13, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, and further teaches wherein the garment (1 of Nicolas) is configured to cover a dog's testicles while not inhibiting urination or defecation (functional recitation to which the structure of 1 can perform the intended function of being configured to cover a dog's testicles while not inhibiting urination or defecation).
Regarding claim 17, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, and further teaches wherein the fabric comprises a woven fabric (Nicolas teaches the garment made of a material that is woven (page 2, paragraph [0032]) and McClure teaches the garment made of a fabric (page 1, paragraph [0013])).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas as modified by McClure and Soares as applied to claim 1 above, and further in view of Vidal (US 4537153 A).
	Regarding claim 2, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, but is silent regarding wherein the pouch comprises two pieces of fabric affixed to each other on three sides to form the pocket.
	Vidal teaches a garment for dogs wherein a pouch (one example 86, at least) comprises two pieces of fabric (Fig. 70 shows one example of 86 with two pieces of fabric 181, 182) affixed to each other to form a pocket.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the pouch of Nicolas as modified by McClure and Soares comprises two pieces of fabric affixed to each other as taught by Vidal in order to improve the structure and protection of the pouch.
Nicolas as modified by McClure, Soares, and Vidal is silent regarding the two pieces of fabric affixed to each other on three sides.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the two pieces of fabric of Nicolas as modified by McClure, Soares, and Vidal affixed to each other on three sides, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (attaching the two pieces of fabric on a certain number of sides depends on the shape and/or size of the pouch). In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, but is silent regarding wherein the pouch comprises a single piece of fabric folded over and attached on its sides to form the pocket.
Vidal teaches a garment for dogs wherein the pouch comprises a single piece of fabric folded over and attached on its sides to form a pocket (col. 38, lines 29-31, at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pouch of Nicolas as modified by McClure and Soares be a single piece of fabric folded over and attached on its sides to form the pocket as taught by Vidal in order to save material and cut costs when constructing the garment.
Regarding claim 4, Nicolas as modified by McClure, Soares, and Vidal teaches the protective garment for dogs of claim 3, but is silent regarding wherein the flap comprises the folded over piece of fabric extending beyond the pocket opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the flap of Nicolas as modified by McClure, Soares, and Vidal comprises the folded over piece of fabric extending beyond the pocket opening, since a simple substitution of one known equivalent element for another would obtain predictable results (both attaching two separate pieces (a flange and pouch) and having a flange and pouch constructed from an integral piece would have the same result). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas as modified by McClure and Soares as applied to claim 1 above, and further in view of Gerdes (US 20070289557 A1).
Regarding claim 14, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, but is silent regarding wherein the fabric comprises an insulating fabric.
Gerdes teaches an animal garment wherein the fabric comprises an insulating fabric (page 1, paragraph [0005] and [0011] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fabric of Nicolas as modified by McClure and Soares be an insulating fabric as taught by Gerdes in order to maintain body heat, keep an animal warmer in cold weather, and keep an animal dry in wet weather as taught by Gerdes (page 1, paragraph [0005]).
Regarding claim 15, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, but is silent regarding wherein the fabric is polar fleece-type material.
Gerdes teaches an animal garment wherein the fabric is polar fleece-type material (page 1, paragraph [0005] and [0011] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fabric of Nicolas as modified by McClure and Soares be polar fleece-type material as taught by Gerdes in order to maintain body heat, keep an animal warmer in cold weather, and keep an animal dry in wet weather as taught by Gerdes (page 1, paragraph [0005]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolas as modified by McClure and Soares as applied to claim 1 above, and further in view of McDowell (US 2974635 A).
Regarding claim 16, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, but is silent regarding wherein the fabric comprises an abrasion-resistant material.
McDowell teaches a protective garment for dogs wherein the fabric comprises an abrasion-resistant material (sheepskin, col. 2, lines 45-47). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fabric of Nicolas as modified by McClure and Soares be an abrasion-resistant material as taught by McDowell in order to improve comfort and mitigate chafing of the garment against the skin and/or fur of the dog. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolas as modified by McClure and Soares as applied to claim 1 above, and further in view of Yamamoto et al. (US 20190191668 A1).
Regarding claim 18, Nicolas as modified by McClure and Soares teaches the protective garment for dogs of claim 1, but is silent regarding wherein the body strap comprises a woven fabric.
Yamamoto et al. teaches a pet garment wherein a body strap (1) comprises a woven fabric (1 may include woven fabrics, page 6, paragraph [0058] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the body strap of Nicolas as modified by McClure and Soares comprising a woven fabric as taught by Yamamoto in order to improve the comfort of the strap.
Response to Arguments
Applicant's arguments filed on 06/22/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argued that Nicolas (US 20180020642 A1) does not teach the limitation, “wherein the pouch is configured to cover and protect the dog’s testicles when the dog is wearing the protective garment” and that Nicolas is patently distinct from the claimed invention (pages 5-6 of Applicant’s Remarks).
The Examiner respectfully disagrees. As stated in the above rejection of claim 1, pouch (2 of Nicolas) is configured to cover and protect the dog's testicles when the dog is wearing the protective garment. The claimed limitation is merely a functional recitation to which the pouch of Nicolas can and does perform the intended function of "configured to cover and protect". The pouch has the structure so that a user may place a dog’s testicles within the pouch as desired. In addition, as shown in fig. 1b at least of Nicolas, the pouch 2 is located in a region that would cover and protect at least a portion of the dog’s testicles when worn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643